THEA'FI'ORNEY              GENERAI.
                              OF     TEXAS

  BVILL    WILSON
A1TGRNEY      GENERAL

                        November 29,   1960

 Mr. Richard E. Rudeloff       Opinion No. w-966
 County Attorney
 Bee County                    Re:   Whether a vacancy on the
 Beeville, Texas                     Board of Trustees of the
                                     Skidmore-Tynan Rural High
                                     School District should be
                                     filled in accordance with
                                     the provisions of Article
                                     2922e, Vernon's Civil
                                     Statutes, or the provisions
                                     of Article 2774a, Vernon's
 Dear Mr. Rudeloff:                  Civil Statutes?
      By letter you recently requested the opinion of this
 office on the following question:
            "Is a vacancy on the Board of Trustees
       of the Skidmore-Tynan Rural High School Dis-
       trict No. 36 to be filled in accordance with
       the provisions of Article 2922e, Texas Revis-
       ed Civil Statutes (I.e., by the county board
       of trustees), or by provisions of Article
       2774a, Sec. 4, Texas Revised Civil Statutes
       (i.e., by the remaining members of the school
       board of trustees)?"
      In your letter you pointed out that the Skidmore-Tynan
 Rural High School District NO. 36 was formed in 1946 by the
 consolidation of Skidmore Rural High School and an adjoin-
 ing Independent School District under the authority of Arti-
 cle 2922a, Vernon's Texas Civil Statutes, and that such
 school district is now, and has been since said consolidation,
 operating under the statutes applicable to rural high school
 districts. You further adivsed that a vacancy has occurred
 on the Board of Trustees of such rural school district.
      The opinion, expressed in your letter, that the remaining
 members of the Board of Trustees of the rural school district
 in question should fill such vacancy Is correct.
Mr. Richard E. Rudeloff, Page 2   (W-966)


     Section 4 of Article 277&a, Vernon's Texas Civil Stat-
utes, reads In part as follows:
         "The control and management of the
    schools of a rural high school district,
    established under the provisions of this
    Act, shall be vested in a board of seven
    trustees, elected by the qualified voters
    of the said district at large, who shall
    be elected and serve in accordance with
    the provisions of general law relative to
    common school districts except as may be
    otherwise provided herein; . . . Those
    elected at the first election shall deter-
    mine by lot the term for which theyare to
    serve. . . .; and regularly thereafter on
    the first Saturday In April of each year
    three trustees or two trustees shall be
    elected for a term of three years to suc-
    ceed the trustees whose term shall at that
    time expire. The members of the board re-
    maining after a vacancy shall fill th
    same for the unexpired term." (EmphaEis
    added)
     Article 2922e, Vernon's Texas Civil Statutes, reads in
part as follows:
         "The control and management of the
    schools of a rural high school district,
    established under the provisions of this
    Act, shall be vested In a board of seven
    trustees, elected by the qualified voters
    of the said district at large, who shall
    be elected and serve in abcordance with
    the provisions of General Law relative to
    common school districts, except as may be
    otherwise provided herein; . . . An vacan-
     y shall be filled for the unexplre
                                     -.iixis
    Ey appointment by the county board of
    trustees. . . ." (Emphasis added)
     It is apparent that the quoted provisions of said
statutes deal with the same subject matter, and it Is equally
apparent that the underlined provisions are in Irreconcilable
conflict. Article 2922e of Vernon's Civil Statutes which dir-
ects the county school board to fill the vacancy in question,
.   -




        Mr. Richard E. Rudeloff, Page 3 (w-966)


        became law in 1925. Section 4 of Article 277&a which directs
        the remaining members of the Board of Trustees of the rural
        school district to fill such vacancy, became law in 1930. In
        Whittenberg v. Craven, 258 S.W. 152 (Corn.App., 1924), the
        Court stated:
                 11
                  . . . In the construction of a parti-
            cular statute or In the interpretation of
            its provisions, all acts relating to the
            same subject, or having the same general pur-
            pose, should be read In connection with it,
            as together constituting one law.   Such
            statutes, being In pari materia, and relating
            to the same subject, are to be taken together
            and so construed, in reference to each other,
            as that, if practicable, effect may be given
            to the entire provisions of each. The object
            of the rule is to ascertain and carry into
            effect the Intention of the Legfslature, and
            it proceeds upon the supposition that the
            several statutes relating to one subject were
            governed by one spirit and policy, and were
            Intended to be consistent and harmonious In
            their several parts and provisions. If they
            cannot be construed so as to be consistent and
            harmonious in their several parts and provisions,
            then either the hypothesis that they relate to
            the same subject must be abandoned or else the
            later statute, in sr~far as it cannot be
            reconciled and made consistent and harmonious
            with the earlier, will be construed  as repealing
            those provisions of the earlier statute between
            which and the provisions of the later statute
            irreconcilable repugnancy exists. . . .ll
             As Indicated In your letter, the subject question was
        previously discussed in Attorney General's Opinion O-2230,
        dated April 20, 1940, wherein the opinion was expressed that
        the provision in question contained in Section 4 of Article
        277&a by necessary implication repealed the provision in
        question contained in Article 2922e. In view of the fore-
        going, it is our opinion that the provision of Section 4 of
        Article 2774a relative to the appointment of a successor
        trustee repealed by necessary implication the provision of
        Article 2922e relative to such appointment. Section 4 of
        2774a represents the last expression of the intention of the
        Legislature and must prevail over said provision in Article
        2922e since both provisions cannot stand.
Mr. Richard E. Rudeloff, Page 4   (W-966)


                    SUMMARY

      The remaining members of the Board of
      Trustees of the Skidmore-Tynan Rural High
      School District, and not the county school
      board, should make the appointment to fill
      the vacancy created by the death of a
      trustee of such rural school district.

                              Yours very truly,
                              WILL WILSON
                              Attorney General   of Texas



                                    Joe B. McMaster
                                    Assistant

JBM:mm
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Glenn R. Brown
Joe R. Carroll
W. Ray Scruggs
Iola B.'Wllcox
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore